OPINION
PRESLAR, Justice.
The Transcript in this cause was filed in this Court on the 1st day of February, 1971. Rule 415, Texas Rules of Civil Procedure, provides that when the Appellant has failed to file his brief within the time prescribed, the Appellate Court may dismiss the appeal for want of prosecution, unless good cause is shown for such failure. Appellant has not filed his brief within the time provided by the rules, and he has alleged no good cause for such failure.
Under authority of T.R.C.P. 415, it appears proper to dismiss the appeal for want of prosecution. No circumstance appears indicating that an order of dismissal should not be entered.
The appeal is therefore dismissed.